               Case 1:20-cr-00200-KMW
               Case 1:20-cr-00200-KMW Document
                                      Document 23
                                               24 Filed
                                                  Filed 09/29/20
                                                        09/30/20 Page
                                                                 Page 11 of
                                                                         of 11




    Federal Defenders                                                                            Southern District
                                                                  52 Duane Street-10th Aoor, New York, NY 10007
    OF NEW YORK, INC.                                                       Tel: (212) 417-8700 Fax: (212) 571-0392



                              © ~ • W~fm
    David E. Patt                                                                           Sot1f11ern Dis1ric1of New Yi1rk
     Executive Direc   D~                                 r============~9}··
                                                &i
                                                                                                           L. Brown

                          I   SEP 19 1020      1               USDC SONY
                                                               DOCUMENT
                       CHAMBERS OF KIMBA M. WOOD
                             U.S .D.J.-S.D.N.Y.
                                                          "' . ELECTRONICALLy;~1'bl1D                        9, 2020
  BYECF                                                        DOC#: _ _ _~~-;;::-
                                                               DATE FILED:_q~ _ ~- ...-f~
  The Honorable Judge Kimba M. Wood
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007
                                                                                 MEMO ENDORSED
  RE:       United States v. Jonas Brito
            20 Cr. 200 (KMW)

  Honorable Judge Wood:
         A status conference in the above-captioned case is currently scheduled for October 7, 2020
  at 2PM. Given the current COVID-19 pandemic, the parties respectfully request that the October
  7 conference be adjourned for approximately 45 days . The Government also requests, with the
  consent of defense counsel, that the Court exclude time through the next-scheduled conference
  under the Speedy Trial Act. Such an exclusion would be in the interests of justice as it would allow
   the parties time to continue discussions concerning pretrial dispositions of this matter. See 18
   U.S .C. § 3161(h)(7)(A).
             Thank you for your consideration of this request.


~          U,;~           "CJl ·, ~ o..~ VLA.A."'4 e)..
'"OJ. c.t..rAD'--\. ~, ~o,;i..o,      a..,t-   o1: o\J~. N\.
                                                               Respectfully submitted,

                                                               /s/ Marne Lenox
                                                               Mame Lenox
                                                               Assistant Federal Defender
                                                               (212) 417-8721


   cc:       Peter Davis, Assistant U.S. Attorney
                                                                        SO ORDERED:                 N.Y., N.Y. q/ 3           ,j ~
                                                                     / ~ Yn.-. lefrYl(
                                                                               KIMBA M. WOOD
                                                                                   U.S.D.J.
